 1   D. GILL SPERLEIN, SBN 172887
 2   THE LAW OFFICE OF D. GILL SPERLEIN
     345 Grove Street
 3   San Francisco, CA 94114
     Telephone: (415) 404-6615
 4
     Facsimile: (415) 404-6616
 5   gill@sperleinlaw.com

 6   Attorneys for Serafin “Stefan” Perez
 7
                                     UNITED STATES DISTRICT COURT
 8                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           Oakland Division
 9
10                                               )
                                                 )   Case No. 4:21-cv-06190 (JCS)
11                                               )
     Serafin “Stefan” Jose Perez Jr.,            )   SUPPLEMENTAL DECLARATION OF
12                                               )   STEFAN PEREZ IN SUPPORT OF
13                Plaintiff,                     )   PRELIMINARY INJUNCTION
           v.                                    )
14                                               )
     The City of Petaluma, California, and       )
15
     the Petaluma City Council,                  )
16                                               )
                  Defendants.                    )
17

18
19   I, Stefan Perez, declare under penalty of perjury:
20         20.    1Everything     I state in this declaration is from my personal knowledge and
21   my statements are true.
22         21.    I am 28 years old. I have never been involved with the court system
23   before. After the City Council removed me from the Ad Hoc Committee, I reached
24   out to at least eight attorneys. Either they did not return my calls or the price they
25
26
           1
            To avoid confusion between the two declarations the paragraph numbering
27   from the Stefan Perez’s original declaration is continued here.
                                               -1-
28                                                                 Perez Supplemental Declaration
                                                                      Case No. 4:21-cv-06190 (JST)
 1   wanted to charge just for a consultation was more than I could afford. I engaged
 2   the Law Office of D. Gill Sperlein on July 28, 2021.
 3        22.    On August 2, 2021 my lawyer sent a letter to the City Attorney warning
 4   that the City’s acts violated the First Amendment. The letter provided legal citations
 5   for the assertion and warned that if the City did not reinstate me by August 9, 2021
 6   that we would file suit and seek a temporary injunction. The letter also warned that,
 7   “[u]nfortunately, little time remains before the next Committee meeting, which is
 8   currently scheduled for August 17, 2021. Therefore, I must ask that the City comply
 9   with this demand within seven days. I have attached a copy of that letter as Exhibit
10   D.

11        23.    The City never responded to the letter.
12        24.    Even now, I am not certain which of my social media posts caused the
13   City to remove me from the Ad Hoc Committee. The only one that anyone from the
14   City of Petaluma brought to my attention was the one I discussed in my earlier
15   declaration. See, Dkt. No. 5-1 at ¶9.
16        25.    With regard to the other social media postings the City submitted to the
17   court, I can say the following. None of them were intended to be racist. However,

18   some were about racism and some were intended to question how society discusses
19   racism.
20        26.    For example, my post from November 24, 2017 about Native Americans
21   going “back into hibernation until next year's wave of viral 'woke' videos" is a critique
22   about how Native Americans are only ever acknowledged by mainstream media
23   around Columbus Day. As a Native American, I personally find this insulting to only
24   be relegated to giving the same argument once every year. Then never talk about
25   any real issues facing indigenous folk in this country.
26
27
                                                -2-
28                                                               Perez Supplemental Declaration
                                                                    Case No. 4:21-cv-06190 (JST)
 1        27.    My post from March 29, 2017 shows a diagram from a civil engineering
 2   text book that looks like a swastika. My caption reads “I always knew civil
 3   engineering was code for #whitesupremacy.” Ironically, my post was meant to poke
 4   fun at how people can intentionally or unintentionally mischaracterize something to
 5   be racist when there is no racist intent to begin with.
 6        28.    On April 30, 2020, the ADL posted an article claiming the popular online
 7   video gaming store Steam was a white supremacist outlet. I thought this was a gross
 8   mischaracterization of Steam and the gaming community so I implemented the
 9   technique of “agree and amplify.” I sarcastically agreed with their claim and
10   amplified the absurdity of it by replying with a photoshopped picture of Adolf Hitler

11   playing X-box. My caption read, “the signs were always there." The joke being that
12   Hitler must've only became a Nazi after playing video games. A ridiculous statement.
13        29.    My post from October 21, 2019 about making a movie about the Tulsa
14   massacre comes from my love for film and especially the empowering nature of
15   blaxploitation as a way to talk about race in an entertaining way. I'm aware of the
16   Tulsa massacre and believe it would make for a fantastic film. Either as a serious
17   melodrama like “12 Years a Slave” or a stylish exploitation film like “Django

18   Unchained."
19        30.    In Aaron Zavala’s Declaration he claims that Zahyra Garcia stated that I
20   had “targeted her.” I have also seen the e-mail in which Ms. Garcia claims that I
21   targeted her and that she did not feel safe around me. I note that the e-mail offers
22   no specific allegations and frankly I am not certain what she is referencing other than
23   my social media posts, none of which were directed at her.
24        31.    In its opposition papers, the City also states that two people claimed I
25   had doxed them. Opposition at 3:8-13. I am aware these allegations were made, but
26   I categorically deny the accusations. I have never engaged in any doxing activity.
27
                                               -3-
28                                                              Perez Supplemental Declaration
                                                                   Case No. 4:21-cv-06190 (JST)
 1         32.    On March 18, 2021, the City’s facilitator sent me an e-mail that included
 2   “rules for engagement for the AHCAC.” The e-mail included remarks specifically
 3   addressed to me including the following: “Please note that no one will be taken off
 4   of the committee unless that person violates the rules of decorum and engagement
 5   listed below.” I have attached a true and correct copy of the e-mail as EXHIBIT E.
 6         33.    I attended Ad Hoc Committee meetings on April 20, 2021 and May 18,
 7   2021. Both of the meetings went smoothly, and the Committee completed its
 8   agenda at both.
 9         34.    At the beginning of the April 20th meeting the City’s facilitator, Tracy
10   Webb, made a statement about meaningful engagement. I transcribed the

11   following from the video recording of the Zoom meeting which is available through
12   the City’s website. At the 00:27:00 time mark, she said:
13         Meaningful engagement: we really want robust conversation,
           and it’s really important that people feel that they can
14
           express what they want to express. Even if it is the quote-
15         on-quote ‘outlier opinion,’ it does not matter. There could
           be a spark of brilliance in it that could get the committee
16         to a point of consensus. So we want you to feel very, very
           comfortable sharing.
17
           35.    At the 00:27:29 time stamp, Ms. Webb also took about three minutes to
18
     read the rules of engagement that appear in e-mail I attached as EXHIBIT E.
19
           36.    I have always followed the rules set forth in the e-mail and I have always
20
     treated the facilitator and other committee members with respect. At least at the
21
     first two meetings that I attended, all the other Committee Members also followed
22
     the rules.
23
           37.    The only other exchange that was remarkable at the April 20th meeting
24
     was an exchange where I had some questions about the term “restorative Justice”
25
     and Committee Member Kinyatta Reynolds told me I should Google it. This is the
26
     exchange which began at the 2:18:42 time stamp.
27
                                               -4-
28                                                              Perez Supplemental Declaration
                                                                   Case No. 4:21-cv-06190 (JST)
 1
          STEFAN - “Hello. I just wanted to give my opinion on keeping
 2        restorative justice separate only because it feels pretty
          important and it has been brought up a number of times. I’m
 3        still not quite clear on it. If I vote, I just want to know
          exactly what I’m voting on. So, to keep it separate, is that
 4        okay? That’s just my opinion on it.”
 5        TRACEY - “I think if you want to keep it separate, we can and
          then people who want to vote just for that can or if they
 6        want to vote for the other bucket of community engagement,
          they [cuts out briefly] can also do it that way as well.”
 7
          KINYATTA - “It sounds like, Stefan, you need to be doing some
 8        Googling. There’s a lot of terms I think that maybe are in
          these things that you don’t know yet. It might be-
 9
          STEFAN - “It’s only just that one.”
10
          KINYATTA - “It might behoof you to maybe just Google some of
11        these things.”
12        TRACEY - “Because it’s very rich. There’s a lot under restor-
          that’s why I didn’t want to answer it. Because it’s so rich.”
13
          STEFAN - “It seems like there’s quite a bit. It’s very-”
14
          TRACEY - “Yeah. Broad.”
15
          38.   Ms. Webb addressed this exchange at the May 18th meeting for about
16
     90 seconds starting at the 00:08:57 timestamp.
17
          I want to mention a couple of things in general that happened
18        at our last meeting. At one point, somebody had a question
19        about a topic that we were discussing, and another person
          told them just to go to the internet and look it up. And
20        that’s fine if it’s stated in a general manner. But this is
          a learning community. This is about questions and learning
21        and growing. So, no one should be shut down. We want to be
          very careful that our language and our tone does not shut
22        anyone down. If that happens, I am going to say something. If
          I don’t say something, those of you, particularly on the
23        committee that produces these, you have my text. Send me a
          text if I miss it because I’m focused. The other thing is we
24
          want to be very careful about what is said and done in social
25        media outside of this meeting. We have no right to tell
          anybody what to say or to post, but we are trying to build
26        community at large by first creating a community here, where
          we can have conversations. So if we’re attacking each other,
27        or there are perceived attacks outside -- or if we’re
                                       -5-
28                                                       Perez Supplemental Declaration
                                                            Case No. 4:21-cv-06190 (JST)
           attacking other members -- outside of this meeting, that’s
1          problematic. That’s problematic because it goes against
           creating a sense of community. So I just want it to be very
2
           clear about that. And we’re trying to work together, not to
3          tear each other apart, even if we have different points of
           view.”
4
           39.   Other than those 90 seconds, which had to do with Ms. Reynolds’
5
     arguably inappropriate comment to me, the meeting proceed as scheduled and all
6
     agenda items were covered. There were no disruptions. No one raised their voice.
7
     There was no conversation about me or my media posts.
8
           40.   The video recordings of the two Zoom meetings will be submitted by
9
     thumb drive to the clerk with a courtesy copy to the Court’s chambers as EXHIBIT F.
10
     Those recordings are also currently available on the City of Petaluma’s website at
11
     the following urls.
12
           April 20, 2021 Ad Hoc Community Advisory Committee meeting:
13
           https://petaluma.granicus.com/player/clip/3265?view_id=31&redirect=true
14
           May 18, 2021 Ad Hoc Community Advisory Committee meeting:
15
           https://petaluma.granicus.com/player/clip/3289?view_id=31&redirect=true
16
           I reviewed these video recordings, and they accurately reflect what occurred
17
     at the meetings.
18
           41.    I attended the July 12, 2021 Petaluma City Council meeting and I
19
     reviewed the video recording of the meeting which was held by Zoom. None of the
20
     public comments alleged that my presence or my prior social media posts had
21
     disrupted the Committee meetings.
22
           Pursuant to the laws of the United States, I declare under penalty of perjury the
23
     foregoing is true and correct.
24
     Date: August 23, 2021                 ______________________________
25                                         Stefan Perez
26

27
                                               -6-
28                                                              Perez Supplemental Declaration
                                                                   Case No. 3:21-cv-06190
                                                                             4:           (JST)
